Title: From George Washington to Brigadier General Thomas Nelson, Jr., 10 December 1777
From: Washington, George
To: Nelson, Thomas Jr.



Dear Sir
Head Quarters Whitemarsh [Pa.] 10th Decemr 1777

I had the pleasure of receiving yours of the 21st ulto on Wednesday last, but such has been the Situation of the two Armies since, that I have not had an opportunity of answering it before this time.
Genl Howe had been for several days making great preparations for a move which they did not scruple to say was intended against this Army, threatning to drive us beyond the Mountains. On Thursday Evening last they marched out and took post in the Morning upon Chesnut Hill, three Miles in our Front. In the Evening they shifted their Ground to our left, from which I thought they meant an attack upon that quarter. But after maneuvering about us for some days, they suddenly decamped on Monday Afternoon and marched back to Philada in the most hasty manner. I detatched light parties after them, but they were not able to come up with them.
I hope the exertions of our Friends in your House of Assembly will be attended with the desired effect. Unless we can fill our Regiments against the next Campaign, I very much fear that all our past labours will have been in vain, for unless a War with France should divert the attention of Great Britain, I am convinced she will strain every Nerve to make up for the disappointments and losses of this Campaign. And altho from many of our late accounts it should seem as if a War was inevitable, we ought not to count upon that score, but make our preparations as if we were to depend solely upon our own Bottoms.

The question you ask respecting the strength of our Army is of so important a nature, that altho I have the fullest confidence in you I dare not trust the particulars to paper, for fear of accidents. Thus much I can assure you that our numbers have been always much exaggerated and that the Enemy have constantly exceeded our continental Force. The Battalions of the other States are in point of deficiency much upon a footing with yours and you may judge from thence, how much we stand in need of Recruits.
The Officers who commanded at Red Bank and Fort Mifflin were Colo. Green of Rhode Island and Lt Colo. Smith of Maryland. They did all that brave Men could do, but the posts at length fell, being over powered by dint of superior force. They however confess that the long and unexpected opposition which they received broke in upon their plans for the remainder of the Campaign. I am &c.
